Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections – 37 CFR 1.75(a)
Claims 16 and  20 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
            In claim 16:
            The claim recites " wherein a gain of the low band signal and a gain of the high band signal are equalized”, but it is unclear from the claim as to what equalizes the gain because there is no source provided to perform such equalizing function.  
           Apparently, the recitation "wherein a gain of the low band signal and a gain of the high band signal are equalized” is directed to an intended result without any positive structure/source provided to define how this intended result is carried out.
            In claim 20:
            The claim recites "wherein a gain of the low band signal is equalized”, line 13, but it is unclear from the claim as to what equalizes the gain because there is no source provided to perform such equalizing function.  
           Apparently, the recitation "wherein a gain of the low band signal is equalized” is directed to an intended result without any positive structure/source provided to define how this intended result is carried out.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 20 of U.S. Patent No. 11,337,000. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of claims 1-9 and 20 of the U.S. Patent No. 11,337,000 anticipate all of limitations recited in claims 1-9 and 20 of the present application.  See the corresponding listed below.
             Claims in the present application                Claims in the U.S. Patent No. 11,337,000
                           1-9                                                              1-9 respectively 
                           20                                                                20


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herve et al. (US 20120278070).

             Regarding claim 1,  Herve et al., according to Figs. 1-2, discloses a wearable audio device ( headset 10 in Fig. 1) having an earpieces (12) comprising: 
             a microphone (see microphone 20/22) located to detect atmospheric sound including a user's voice when the wearable audio device (10) is worn by the user (see headset 10 worn by the user as shown in Fig. 1); 
              an acoustic vibration sensor (see physiological sensor 18 as acoustic vibration sensor) located to detect sound including the user's voice conducted through the user's body when the wearable audio device (10) is worn by the user (see paragraph 0032); 
              a body voice filter (see filter 48 as body voice filter) coupled to the acoustic vibration sensor (18); 
              a filter parameter generator (see block 44 to generate frequency as filter parameter generator) coupled to the acoustic vibration sensor (18) and the body voice filter (48), the filter parameter generator (44) configured to generate parameters (frequency) for the body voice filter (48) based on a frequency characteristic of a signal obtained from the acoustic vibration sensor (based on low frequency signal from sensor 18, paragraphs 0039,  0048-0051); and 
               a composite signal generator (see block 54 as composite signal generator) coupled to the body voice filter (48) and the microphone (20/21) and configured to generate a composite voice signal (signal outputted from block 54) based on a low band signal obtained predominately from the body voice filter (low band signal obtained from low pass filter 48) and based on a high band signal obtained predominately from the microphone (high pass signal obtained from microphone 20/22 via high pass filter 50/52).
               Regarding claim 20, Herve et al., according to  Fig. 1 and 2, discloses a wearable audio device comprising: 
               a microphone (see microphone 20 and/or 22) located to detect sound, including a user's voice, when the wearable audio device (10) is worn by the user (see Fig. 1); 
               an acoustic vibration sensor (see sensor 118 as an acoustic vibration sensor) located to detect sound, including the user's voice, conducted through the user's body when the wearable audio device (10) is worn by the user (see paragraph 0032); and 
               a composite signal generator (54) coupled to the microphone (20/22) and to the acoustic vibration sensor (18), the composite signal generator (54) configured to generate a composite voice signal based on a low band signal (signal from low pass filter 48) and a high band signal (signal from high pass filters 50, 52), wherein the low band signal is obtained predominately from the acoustic vibration sensor (18) and the high band signal is obtained predominately from the microphone (20/22), and wherein a gain of the low band signal is equalized (see a gain of the low band signal outputted from physiological sensor is equalized, paragraphs 0024 and 0077).

Claim(s) 10, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puthuff (WO 0021194).
              Regarding claim 10, Puthuff, according to Figs. 1-11, discloses  wearable audio device (behind the ear device or headset 10 in Fig. ) comprising: 
              a microphone (microphone 184) located to detect sound, including a user's voice (talker’s voice), when the wearable audio device is worn by the user; 
              an acoustic vibration sensor (vibration sensor 186) located to detect sound, including the user's voice, conducted through the user's body when the wearable audio device is worn by the user (see summary of the invention); and 
              a composite signal generator (adder 192) coupled to the microphone (184) and to the acoustic vibration sensor (186), the composite signal generator (192) configured to generate a composite voice signal (see output of adder 192 as composite voice signal) based on a low band signal (low band signal from LPF 182) and a high band signal (high band signal from HPF 180_, wherein the low band signal (signal from LPF182) is obtained predominately from the acoustic vibration sensor (186) and the high band signal (signal from HPF 180) is obtained predominately from the microphone (184), and wherein the low band signal (signal from LPF182) and the high band signal (signal from HPF 180) are based on a characteristic (intensity) of a signal from the microphone (see signals from LPF 182 and HPF 180 are based on the intensity of signal from the microphone 184 supplied to control 187, see page 17).
               Regarding claim 11, see page 17 which discloses the wearable audio device configured to adjust characteristics of the low band signal and the high band signal from time to time (as frequencies of the LPF 182 and HPF 180 are changed based on the intensity of the microphone signal, and as the background or noise level increases,  the frequencies of the LPF 182 and HPF 180 are dynamically changed, and this change in frequencies  based on the increase/decrease of the noise level is interpreted as change from time to time) based on a change in the characteristic (intensity level) of the signal from the microphone (184) .
              Regarding claim 16, see Fig. 1 or 3 which also discloses the use of a gain of the low band signal (signal from sensor 30) and a gain of the high band signal (signal from Mic 20) are equalized (see equalizer 22 used to equalize the gain of the high band signal from microphone 20 and equalizer 32 used to equalize the gain of the low band signal from sensor 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve et al. (US 20120278070) in view of  Isberg et al. (US 2017017679).
             Herve et al., according to Figs. 1 and 2, discloses a headset comprising all of limitation recited in this claimed invention (see the 102 rejection) except for the use of  the wearable device comprising a portion configured for at least partial insertion into the user's ear and another portion exposed to the atmosphere when the wearable device is worn by the user, wherein the acoustic vibration sensor is integrated with the portion configured for at least partial insertion into the user's ear and the microphone is integrated with the portion exposed to the atmosphere.
             Isberg et al., according to Figs. 5 and 6, teaches the use of an earpieces  (100) comprising a portion (see tip portion 102) configured for at least partial insertion into the user's ear  (see Fig. 6) and another portion (see housing portion 101) exposed to the atmosphere when the wearable device (100) is worn by the user (when device 100 is inserted into the ear canal 3 as shown in Fig. 6), wherein the acoustic vibration sensor (13) is integrated with the portion (102) configured for at least partial insertion into the user's ear (see Fig. 6) and the microphone (12) is integrated with the portion (101) exposed to the atmosphere (see Fig. 6).
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify  the wearable audio device of Herve et al., based on the teaching of Isberg as disclosed in Figs. 5 and 6, by utilizing the earpieces (100)  as an alternative wearable audio device. 
             The motivation for this modification is to obtain an alternative wearable audio device which is in the form of  in-ear device type that is capable of reducing ambient noise or performing active noise cancellation.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puthuff (WO 0021194) in view of  Isberg et al. (US 2017017679).
             Puthuff , according to Figs. 1-10, discloses a device comprising all of limitation recited in this claimed invention (see the 102 rejection applied to claim 10 above) except for the use of  the device comprising a housing including a portion configured for at least partial insertion into the user's ear and another portion exposed to the atmosphere when the wearable device is worn by the user, wherein the acoustic vibration sensor is integrated with the portion of the housing configured for at least partial insertion into the user's ear and the microphone is integrated with the portion of the housing exposed to the atmosphere, as further recited in this claim 19.
             Isberg et al., according to Figs. 5 and 6, teaches the use of an earpieces  (100) comprising a housing (see housing 101, 102) including a portion (see tip portion 102) configured for at least partial insertion into the user's ear  (see Fig. 6) and another portion (see housing portion 101) exposed to the atmosphere when the wearable device (100) is worn by the user (when device 100 is inserted into the ear canal 3 as shown in Fig. 6), wherein the acoustic vibration sensor (13) is integrated with the portion (102) of the housing configured for at least partial insertion into the user's ear (see Fig. 6) and the microphone (12) is integrated with the portion (101) of the housing exposed to the atmosphere (see Fig. 6).
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify  the audio device of Puthuff, based on the teaching of Isberg as disclosed in Figs. 5 and 6, by utilizing the earpieces (100)  as the audio device. 
             The motivation for this modification is to obtain an alternative wearable audio device which is in the form of  in-ear device type that is capable of reducing ambient noise or performing active noise cancellation.
Allowable Subject Matter
  Claims 2-7 and 9 would be allowable if  a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome an actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
  Claims 12-16, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Claims 2-7, 9, 12-16, 17 and 18 are allowable over the prior art of record because the prior art of record including US 20120278070, US 2017017679 and/or WO 002194 as the closest prior art which comprises a similar subject matter of the claimed invention (see the 102 and/or 103  rejections above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include the following claimed limitations.
              Claimed features recited in claim 2, particularly comprising: a high filter frequency f1 of the low band signal is at a high frequency edge of a signal bandwidth of the acoustic vibration sensor.
             Claimed features in claim 5, particularly comprising: the frequency parameter generator configured to generate a crossover frequency of the low band signal and the high band signal from time to time based on a change in the frequency characteristic of the signal obtained from the acoustic vibration sensor.
             Claimed features recited in claim 6, particularly comprising: the filter parameter generator coupled to the microphone and configured to generate a gain for the low band signal based on a ratio of energy in a low band portion and a high band portion of the signal from the microphone, wherein a bandwidth of the low band portion of the signal from the microphone corresponds to a bandwidth of the low band signal.
              Claimed features recited in claim 7, particularly comprising: a voice activity detector, wherein the filter parameter generator is configured to generate parameters for the body voice filter only upon determination that a user wearing the wearable audio device is speaking based on correlation among signals from the microphone, acoustic vibration sensor and the voice activity detector.
              Claimed features recited in claim 9, particularly comprising: a sensor integrated with the hearable device and configured to sense when the hearable device is worn by the user, wherein the filter parameter generator is configured to generate or update parameters for the body voice filter upon detecting that the hearable device is being worn by the user.
              Claimed features recited in claim 12, particularly comprising:  a high filter frequency fi of the low band signal is at a high frequency edge of a signal bandwidth of the acoustic vibration sensor and a low filter frequency f0 of the low band signal captures a first vocal frequency of the user.
             Claimed features recited in claim 14, particularly comprising: a voice activity detector, wherein the wearable audio device is configured to select characteristics of the low band signal and the high band signal only upon determination that a user wearing the wearable audio device is speaking based on correlation among signals from the voice activity detector and the acoustic vibration sensor.
             Claimed features recited in claim 15, particularly comprising: a sensor configure to sense when the wearable audio device is worn on the user, wherein the wearable audio device is configured to generate or update the low band signal and the high band signal only when the wearable audio device is being worn by the user.
              Claimed features recited in claim 17, particularly comprising:  a body voice filter in a signal path between the acoustic vibration sensor and the composite signal generator; a high pass filter in a signal path between the microphone and the composite signal generator; and a filter parameter generator coupled to the acoustic vibration sensor, the body voice filter, and the high pass filter, the filter parameter generator configured to generate parameters for the body voice filter and the high pass filter based on a frequency characteristic of the signal output by the microphone, wherein the body voice filter configured with parameters from the filter parameter generator generates the low band signal based on a signal obtained from the vibration sensor, and wherein the high pass filter configured with parameters from the filter parameter generator generates the high band signal based on a signal obtained from the microphone.
            Other references of the record are directed to subject matter related to the subject matter of the claimed invention, but none of them fairly teaches nor specifically suggests any feature or obvious variation that is directed to the limitations identified above as the difference between the
closest prior art and the claimed invention so that it can be relied upon to modify the closest prior
art to derive the claimed invention as recited in each of claims 2, 5, 6, 7, 9, 12, 14, 15 and 17. Therefore, claims 2, 5, 6, 7, 9, 12, 14, 15 and 17 are allowable over the prior art of record, and dependent claims 3, 4, 13 and 18  are also allowable over the prior art of record for the same reason as their respective base claim.
                                                                  Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to an audio device having a microphone to detect audio, a sensor to detect vibration sound, and a processing unit to process and output audio  signal based on the signals from the microphone and the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688